Case 19-41620    Doc 79     Filed 09/03/19 Entered 09/03/19 12:50:23       Main Document
                                         Pg 1 of 5


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI


In re:                                   )
         FISH, PATRICIA KAY              )      Case No.19-41620-705
                                         )      Chapter 7 -- Liquidation
                            Debtor(s)    )
                                         )      Hearing Date: October 8, 2019
                                         )      Hearing Time: 9:30 a.m.
                                         )      Response Due: October 1, 2019
                                         )      Location: United States Bankruptcy Court
                                         )      Thomas F. Eagleton Courthouse
                                         )      111 South Tenth Street, Floor 7,
                                         )      South Courtroom, St. Louis, MO


                      MOTION TO SELL REAL ESTATE FREE
                      AND CLEAR OF LIENS AND INTERESTS


      WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY [October 1,
2019] . YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE
GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION
AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
THE DATE IS SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE
COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.



       COMES NOW Trustee, Fredrich J. Cruse, and for his Motion to Sell Real Estate
located at 641 W. Polo Dr. Clayton, Missouri, states to the Court as follows that:

         1.   The court has jurisdiction in regard to this matter pursuant to 28 U.S.C.

              §§151, 157,

              and 1334 and Local Rule 9.01 (b) of the United States District Court for the
Case 19-41620   Doc 79   Filed 09/03/19 Entered 09/03/19 12:50:23          Main Document
                                      Pg 2 of 5


           Eastern District of Missouri.

      2.   Debtor Patricia Fish filed a Voluntary Petition for Relief under the provisions

           of Chapter 7 -- Liquidation of Title 11 of the United States Code on 03/19/19.

      3.   The Trustee was appointed Chapter 7 Trustee of Debtor's bankruptcy estate.

      4.   One of the assets listed on Debtors Schedules which inured to the

           bankruptcy estate was Debtor's Real Estate at 641 W Polo Dr Clayton, MO

           63105 with a Value of $1,600.000.00.

      5.   The Trustee is informed and believes that the Property is subject to several

           disputed liens. The Court will determine lien extent and validity. All liens will

           attach to the proceeds in the hands of the Trustee.

      6.   The Debtor has not claimed an exemption against said property.

      7.   The legal description of this property in its entirety is as follows:


   PART OF LOTS 18 AND 19 IN BLOCK "A" OF COUNTRY CLUB PLACE NO. 2, A
   SUBDIVISION IN U.S. SURVEYS 1918 AND 1919, TOWNSHIP 45 NORTH, RANGE
   6 EAST, IN ST. LOUIS COUNTY, MISSOURI, AS PER PLAT THEREOF RECORDED
   IN PLAT BOOK 22 PAGE 1 OF THE ST. LOUIS COUNTY RECORDS, AND
   DESCRIBED AS: BEGINNING AT A POINT IN THE SOUTHWEST LINE OF POLO
   DRIVE, SAID POINT BEING 70 FEET SOUTHEAST OF THE NORTHEAST CORNER
   OF SAID LOT 18, MEASURED ALONG THE SOUTHWEST LINE OF POLO DRIVE;
   THENCE RUNNING SOUTHWEST 133 FEET 1 AND 1/4 INCHES TO A POINT IN
   THE SOUTHWEST LINE OF SAID LOT 19, SAID POINT BEING 114 FEET
   SOUTHEAST OF THE MOST WESTERN CORNER OF SAID LOT 18, MEASURED
   ALONG THE SOUTHWEST LINE OF LOTS 18 AND 19; THENCE RUNNING
   SOUTHEAST WITH THE SOUTHWEST LINE OF SAID LOT 19, 86 FEET TO THE
   SOUTHWEST CORNER THEREOF; THENCE RUNNING EAST WITH THE SOUTH
   LINE OF SAID LOT 19, 125 FEET 2 INCHES TO THE SOUTHWEST LINE OF POLO
   DRIVE; THENCE RUNNING NORTHWEST ALONG THE SOUTHWEST LINE OF
   POLO DRIVE, 80 FEET TO THE PLACE OF BEGINNING.
   SITUATED IN ST. LOUIS COUNTY, MISSOURI.

      8.   On May 15, 2019, the Court entered an Order authorizing the Trustee to hire

           Real Estate Agent Mick Sanders to List the Property for sale.

      9.   On August 30, 2019, the Trustee entered into a Residential Sale Contract
Case 19-41620   Doc 79    Filed 09/03/19 Entered 09/03/19 12:50:23         Main Document
                                       Pg 3 of 5


            (a copy of which is attached hereto and incorporated herein as “EXHIBIT 1)

            with Randy Mariani and Patricia Redington to buy Real Estate in 641 W Polo

            Dr Clayton, MO 63105, for a purchase price Nine Hundred Thirty-five

            Thousand and no/100 ($935,000.00) Dollars.

      10.   The Trustee believes this represents the fair market value of said Real

            Estate in the present ,condition.

      12.   Trustee believes this sale to be in the best interest of the bankruptcy estate.

      13.   Trustee proposes to transfer the Real Estate by Trustee’s Deed to Randy

            Mariani and Patricia Redington, for the net sum of Nine Hundred Thirty-five

            Thousand and no/100 ($935,000.00) Dollars, paying the following expenses

            or adjusting the purchase price at closing for tax proration for current year

            taxes, Realtor Commissions, Title fees and other necessary expenses from

            the sale, to be filed with the court in the Trustees Report of Sale upon

            closing.

      14.   Pursuant to 11 U.S.C. §363(f), the sale will be free and clear of any liens

            and/or encumbrances on the Real Property.

      15.   Liens, if any, will attach to the proceeds of the sale.

      16.   The Trustee requests an Order approving the Trustee's Motion to Real

            Estate located at 641 W Polo Dr Clayton, MO 63105 free and Clear of Liens

            and Encumbrances to be effective immediately with no stay of enforcement

            of this Court's Order pursuant to Federal Rule of Bankruptcy Procedure 4001

            (a)(3).
Case 19-41620    Doc 79    Filed 09/03/19 Entered 09/03/19 12:50:23        Main Document
                                        Pg 4 of 5


       WHEREFORE, Trustee prays for an Order of the Court approving the sale of said

Real 641 W Polo Dr Clayton, MO 63105 to Randy Mariani and Patricia Redington, for a

purchase price of Nine Hundred Thirty-five Thousand and no/100 ($935,000.00) Dollars;

that the Trustee be authorized to execute any and all documents necessary to effectuate

the sale and transfer the Property; and that the Trustee may be permitted to adjust the

purchase price at closing for any accrued real estate taxes, and closing costs and for such

other and further relief as is meet and proper in the premises.




Dated:September 3, 2019                   /S/Fredrich J. Cruse
                                          Fredrich J. Cruse ED # 23480MO
                                          Attorney at Law      WD/MO Bar # 23480
                                          718 Broadway
                                          P. O. Box 914
                                          Hannibal, Missouri 63401
                                          Telephone: (573) 221-8333
                                          Fax: (573) 221-1448
                                          Email: trustee@cruselaw.com
Case 19-41620    Doc 79    Filed 09/03/19 Entered 09/03/19 12:50:23      Main Document
                                        Pg 5 of 5


                             CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed
electronically on September 3, 2019 with the United States Bankruptcy Court, and has
been served on the parties in interest via e-mail by the Court’s CM/ECF System as
listed on the Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served by Regular
United States Mail Service, first class, postage fully pre-paid, addressed to the parties
listed below on September 3, 2019:

PRA Receivables Management LLC PO Box 41021Norfolk, VA 23541-1021
U.S. Bank National Association 14841 DALLAS PKW Y SUITE 425Dallas, TX
75254-8067
111 South Tenth StreetFourth FloorSt. Louis, MO 63102-1125
Brian D Fish 753 W Canterbury RdApt DSt Louis, MO 63132-4536
Brian Fish 753 W Canterbury RdApt DSt Louis, MO 63132-4536
Daron Gillmann c/o Heejin Kim1015 Locust St, Suite 1036St Louis, MO 63101-1323
Dr Mitchell Rotman c/o Laura Schrick23 Public Square, Suite 300Belleville, MO
62220-1627
Linda J Simons 7098 Cedar Grove AveNorth Canton, OH 44720-6696
Nordstrom's 13531 E Caley AveEnglewood, CO 80111-6505
Office of US Trustee 111 S Tenth St, Ste 6.353St. Louis, MO 63102-1127
People's Bank c/o James Cole1401 S Brentwood Blvd, Suite 875St Louis, MO
63144-1415
Peoples National Bank, N.A. c/o James S. Cole, Esq.1401 S. Brentwood Blvd., Suite
875St. Louis, Missouri 63144-1415
Syncb - TJX PO Box 965015Orlando, FL 32896-5015
U.S. Bank National Association c/o Brian HockettThompson Coburn LLPOne U.S. Bank
Plaza, Suite 2700St. Louis, MO 63101-1693
US Bank c/o Maria ZschocheOne US Bank PlazaSt Louis, MO 63101-1608
Patricia Kay Fish 641 W Polo DriveClayton, MO 63105-2635
Robert E. Eggmann Carmody MacDonald P.C.120 South Central Avenue, Suite
1800Clayton, MO 63105-1726

Dated:September 3, 2019                  /S/Fredrich J. Cruse
                                         Fredrich J. Cruse ED # 23480MO
                                         Attorney at Law      WD/MO Bar # 23480
                                         718 Broadway
                                         P. O. Box 914
                                         Hannibal, Missouri 63401
                                         Telephone: (573) 221-8333
                                         Fax: (573) 221-1448
                                         Email: trustee@cruselaw.com
